DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive. Applicant has amended claim 1 to require "an actuating unit including a structured surface region formed on the filter carrier" and the at least one first fastening element is separated from .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a structured surface region" is on the outer surface of the filter carrier when it is installed on the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Hiller (US 2015/0328573).
With regards to Claims 1-7, and 9 Hiller teaches:
A housing, part 12, a plurality of securing elements, part, a filter carrier, part 20, comprising at least one filter carrier element having at least one opening , between the webs parts 32, configured to receive a filter element, parts 30. At least one first fastening element and at least one second fastening element, parts 40, configured to separably fasten the filter carrier to respectively corresponding securing elements of the plurality of securing elements via positive engagement. An actuating unit, parts 34, 36, and 38, includes a structured surface region formed on the filter carrier that is configured to separably fasten the filter carrier the hand-held power tool when actuated or aligned with the alignment segments of the hand-held power tool and manually pushed thereon as described in Hiller Paragraph 16. As detailed in 
The at least one first fastening element and at least one second fastening element are positioned at opposite end regions of the filter carrier. (See Hiller Fig. 5 and 6)
The filter carrier is arranged substantially along a housing axis of the housing of the hand-held power tool. 
The fastening elements are positive-engagement elements which latch to the hand-held power tool. (See Hiller Fig. 6 and Para. 16 and 30)
The first and second fastening elements, parts 40, of the filter carrier are integral with the actuating unit, parts 34, 36, and 38. (See Hiller Para. 16 and 30 and Fig. 3)
The actuating unit, parts 34, 36, and 38, is positioned on the filter carrier. (See Hiller Fig. 3)
The at least one first fastening element of the filter carrier is a latching element and the at least one second fastening element of the filter carrier is a positive-engagement element, also a latching element. (See Hiller Para. 16 and 30 and Fig. 3 and 6)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (US 2015/0328573) as applied above in the rejection of Claim 1 in view of Manfred et al. (EP 3 109 006).
With regards to Claim 14:
Hiller teaches:
A clip-on filter carrier for a hand-held power tool. 
Hiller does not teach:
The clip-on filter carrier has an outer surface that is configured such that in a mounted state the outer surface of the filter carrier is flush with an outer surface of the housing of the hand-held power tool.
Manfred teaches:
A filter carrier, part 25, which holds a filter, part 31, configured such that the filter carrier outer surface is flush with the hand-held tool outer surface, part 19. (See Manfred Espacenet Translation Para 33, 37-41 and Figure 1) 
It would have been obvious to one of ordinary skill in the art to modify the hand-held tool casing of Hiller to have an outer surface flush with the outer surface of the filter carrier as taught by Manfred paragraph 40 as this would provide a surface that is easy and comfortable to hold and would prevent buildup of material on the edge between the filter carrier and the housing of the hand-held tool. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BEA/Examiner, Art Unit 1776      

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779